Citation Nr: 0205219	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic lung disease including chronic obstructive pulmonary 
disease and asbestosis.

(The issue of entitlement to an increased (compensable) 
evaluation for residuals of a right lung apex partial 
spontaneous pneumothorax will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Cheyenne, Wyoming.  

In September 1999 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic lung disease, 
and denied entitlement to an increased (compensable) 
evaluation for residuals of a right lung apex partial 
spontaneous pneumothorax.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

While the case was pending at the Court, the VA Office of the 
General Counsel filed a unilateral motion requesting the 
Court to vacate the September 1999 Board decision in full, 
because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 which the President signed into law 
on November 9, 2000.  The veteran's representative filed a 
motion opposing the appellee's unilateral motion for remand.

In June 2001 the Court granted the request to vacate the 
September 1999 Board decision, and remanded the case to the 
Board for compliance with the directives that were specified 
by the Court's order.




On February 25, 2002, the veteran's representative submitted 
additional medical evidence for which waiver of initial 
review of this evidence by the M&ROC pursuant to 38 C.F.R. 
§ 1304(c) (2001) was specifically declined.  The Board notes 
that effective February 22, 2001, the provisions of 38 C.F.R. 
§ 1304(c), referable to the right to initial consideration of 
new evidence by the agency of original jurisdiction (M&ROC), 
were eliminated.  Accordingly, the Board is proceeding with 
its review of the record.

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) evaluation for 
residuals of a right lung apex partial spontaneous 
pneumothorax pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The M&ROC denied the claim of entitlement to service 
connection for a chronic lung disease when it issued an 
unappealed rating decision in August 1988.

2.  The evidence submitted since the August 1988 
determination wherein the M&ROC denied the claim of 
entitlement to service connection for a chronic lung disease 
does not bear directly and substantially upon the issue at 
hand, is essentially cumulative or duplicative, and by itself 
or in connection with the evidence previously of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.



CONCLUSION OF LAW

Evidence submitted since the August 1988 decision wherein the 
M&ROC denied the claim of entitlement to service connection 
for a chronic lung disease is not new and material, and the 
veteran's claim for that benefit has not been reopened. 
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the August 1988 rating 
decision wherein the M&ROC denied the claim of entitlement to 
service connection for obstructive lung disease is reported 
below.

In July 1958, the veteran was diagnosed with a spontaneous 
pneumothorax which was treated and healed without residual 
disability.  No pertinent abnormalities were noted on the 
report of the discharge examination which was conducted in 
February 1960.

A private treatment record dated in July 1979 included the 
notation that the veteran had been experiencing right chest 
pain with radiation to the elbow.  The impression from a 
physical evaluation was right chest discomfort of a 
questionable etiology.

A VA examination was conducted in February 1986.  The 
impression from the examination was unusual history of 
collapsed lung.  The etiology of the collapsed lung was 
unclear but did not appear to be the only cause of the 
shortness of breath detected on physical examination.

A private treatment record dated in August 1987 showed that 
the veteran complained of frequent right chest pain.  The 
examiner opined that the rub noted over the posterior aspect 
of the right lung was a residual from the old pleuritic 
involvement from the pneumothorax.

The report of an April 1988 VA examination was of record at 
the time of the August 1988 rating decision.  The assessment 
from the examination was history of spontaneous pneumothorax 
with complaints of intermittent pleuritic chest pain. Other 
origin such as chest wall or other interpulmonary problem 
unrelated to pneumothorax was to be considered.  Persistent 
pain after pneumothorax was uncommon.  Pulmonary function 
testing revealed moderate obstructive lung disease that did 
not improve with a bronchodilator.

By rating decision dated in August 1988, the M&ROC denied the 
claim of entitlement to service connection for obstructive 
lung disease.  The M&ROC noted that service medical records 
did not reveal any evidence of respiratory disease other than 
a pneumothorax during active duty.  

The veteran was informed of the rating decision and of his 
procedural and appellate rights via correspondence dated in 
August 1988.  The veteran did not appeal the denial of 
service connection for obstructive lung disease which became 
final in August 1989.

The evidence added to the record subsequent to the August 
1998 rating decision wherein the M&ROC denied the claim of 
entitlement to service connection for obstructive lung 
disease is set out below.

The veteran testified at a local M&ROC hearing in March 1989.  
He reported that a VA physician had informed him that a raspy 
sound noted in the chest was possibly from asbestos exposure.  
He spent time in a fire room during active duty where a lot 
of asbestos was present.  No other person told the veteran 
that he had a lung disorder which was related to asbestos 
exposure.

Another doctor told the veteran his chest pain was the result 
of scar tissue.  He reported that he smoked a pack of 
cigarettes per day, but a physician informed him that his 
long history of smoking had not damaged his lungs.  He had 
had pain in his chest since the pneumothorax in service.

The report of an April 1995 VA examination is included in the 
claims file.  The veteran complained of some anterior chest 
pain that would come on suddenly and then linger for a few 
minutes.  The assessment from the examination was that the 
veteran may have had some exposure to asbestos while working 
in the fire room during active duty. 

The examiner opined that if the veteran had indeed been 
exposed to asbestos during active duty, it was doubtful that 
his present complaint of chest pain was related to asbestos 
exposure as the chest pain began soon after the in-service 
pneumothorax. The examiner further opined that the chest pain 
was possibly the result of a localized area of fibrous 
adhesion in the right upper lung.

VA outpatient treatment records dated from January 1993 to 
December 1998 have been associated with the claims file.  The 
records show diagnosis of and treatment for chronic 
obstructive pulmonary disease.  Pulmonary function testing 
conducted in March 1995 resulted in a diagnosis of severe 
obstructive airway disease.  
In March 1996, pleuritic chest pain was the impression 
resulting from physical examination.  Chest X-rays conducted 
in July 1998 and December 1998 were interpreted as normal.

The transcript of a February 1996 local M&ROC hearing has 
been associated with the claims file.  The veteran complained 
of experiencing a sharp pain in the upper right chest brought 
on by exertion or extreme cold.  He reported that he was 
exposed to asbestos during active duty while working in the 
engine room and the fire room.  He had never been informed 
that he had a lung disorder which was the result of asbestos 
exposure.

A March 1996 statement from the veteran indicated that he had 
served as a boiler man in the fire room where he was exposed 
to asbestos.

The latest VA examination was conducted in January 1999.  The 
veteran again complained of chronic chest pain.  The 
pertinent assessments from the examination were chronic 
obstructive pulmonary disease; chronic right lateral 
pleuritic chest wall pain syndrome status post remote 
spontaneous pneumothorax 1957; nicotine addiction and no 
evidence of asbestosis.  The examiner opined that the 
veteran's chronic obstructive pulmonary disease was not 
causally related to the previous history of partial 
spontaneous pneumothorax.

The examiner noted that the veteran's present chronic 
obstructive pulmonary disease was most likely related to his 
long time smoking history.  The present symptoms of dyspnea 
on exertion were related to the chronic obstructive pulmonary 
disease and not the prior pneumothorax.  The symptoms of 
chronic right sided pleuritic chest pain dated back to the 
onset of the partial spontaneous pneumothorax and could be 
secondary to the pneumothorax on a pleural adhesion basis.  
The examiner concluded that onset of the chronic obstructive 
pulmonary disease was difficult to determine, but it likely 
became manifest in the 10 to 15 years prior to the 
examination.

In February 2002 the representative submitted medical records 
referable to treatment of the veteran for respiratory 
symptomatology treated in March and September 2001, and 
variously diagnosed as upper respiratory infection, possible 
bronchitis, chronic obstructive pulmonary disease, past 
exposure to tuberculosis, upper respiratory infection with 
bronchial disease, and chronic airway obstruction.

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104. (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  


To justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence is "new" when it is not cumulative of evidence 
already of record and is not "material" when it could not 
possibly change the outcome of the case.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  
Smith v. Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.




The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991). The Federal Circuit held invalid the 
Colvin test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.



The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the Court ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.


The Board recognizes that in new and material evidence claims 
the duty to assist is limited to obtaining VA records that 
the Board is on notice as to its possible existence and 
relevance and obtaining evidence from any new source 
identified by the claimant.  Providing a medical examination 
and opinion applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
submitted.  See 38 C.F.R. § 3.159.  

Although the M&ROC has not yet considered whether any 
additional notification or development action is required 
under the VCAA of 2000, the Board may proceed to issue a 
decision at this time with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a chronic lung 
disease including chronic obstructive pulmonary disease and 
asbestosis.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  In correspondence dated in June 
2002, the veteran's representative stated that there was no 
additional argument or evidence to submit in support of the 
veteran's claim.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
M&ROC properly notified him of any information and medical, 
or lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issue on appeal.  

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the M&ROC has not 
attempted to obtain. 

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Analysis

The veteran seeks to reopen his claim for service connection 
for a chronic lung disease including chronic obstructive 
pulmonary disease and asbestosis which the M&ROC denied in 
August 1988.  The claim was denied at that time as there was 
no evidence of record demonstrating the presence of a 
respiratory disease during the veteran's period of active 
duty.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a chronic lung disease including chronic 
obstructive pulmonary disease and asbestosis.  None of the 
evidence added to the record subsequent to the August 1988 
rating decision provides a link by a competent medical 
professional between the currently existing chronic lung 
disease and the veteran's period of active duty on any basis.

The Board notes that evidence added to the record subsequent 
to August 1988 includes diagnoses of chronic obstructive 
pulmonary disease.  A diagnosis of an obstructive lung 
disease was already of record at the time of the August 1988 
rating decision.  The new evidence submitted does not include 
competent authority which indicates in any way that the 
chronic obstructive pulmonary disease is related to any 
incident of active duty.  


There is competent evidence of record in the form of the 
January 1999 VA examination report showing that the chronic 
obstructive pulmonary disease was caused by the veteran's 
long history of smoking.

The Board further notes that the veteran has claimed he has a 
chronic lung disease as a result of exposure to asbestos 
during active duty.  He has not submitted any competent 
evidence of record demonstrating that he had asbestosis or 
any disease which has been linked to asbestos exposure.  The 
competent evidence of record is to the contrary.

The report of the April 1995 VA examination included an 
opinion that the veteran might have been exposed to asbestos 
during active duty.  The opinion further indicated, however, 
that even if he were exposed to asbestos, it was doubtful if 
the veteran's complaints of chest pain were the result of 
asbestos exposure.  

The examiner who conducted the January 1999 VA examination 
found no evidence of asbestosis.  He attributed the veteran's 
chronic lung disease to his long history of smoking.  The 
most recently dated medical evidence of record merely recites 
treatment of the veteran's respiratory symptomatology which 
is absent any opinion as to etiology of diagnosed chronic 
obstructive pulmonary disease.

The veteran maintains that he developed a chronic lung 
disease including chronic obstructive pulmonary disease and 
asbestosis as a result of active service.  However, the Board 
points out that the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay person such 
as the appellant is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




Overall, such added evidence does not bear directly and 
substantially on the specific issue at hand, and is either 
cumulative or redundant; and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The additional evidence is not both new and 
material.  Accordingly, the veteran's claim of entitlement to 
service connection for a chronic lung disease including 
chronic obstructive pulmonary disease and asbestosis is not 
reopened.  38 C.F.R. § 3.156(a). 


ORDER


The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic lung disease including chronic obstructive 
pulmonary disease and asbestosis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

